 1

 2                                                                       JS-6
 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DISTRICT
10

11   LANDMARK VIEW, INC., a                     Case No. 2:19-cv-06401
     California corporation,
12                                              ORDER DISMISSING ENTIRE
                             Plaintiff,         ACTION WITH PREJUDICE
13
     v.
14
     JING NING, an individual; JINGHE           Complaint Filed: May 29, 2019
15   LIU, an individual; and DOES 1
     through 25, inclusive,
16
                             Defendants.
17

18

19

20

21

22

23

24

25

26

27

28
                                                                        ORDER DISMISSING
     60796-00002/3218116.1                      1           ENTIRE ACTION WITH PREJUDICE
 1                                  [PROPOSED] ORDER
 2            The Court, having reviewed the Stipulation by and between Plaintiff
 3   Landmark View, Inc. (“Plaintiff”) and Defendants Jing Ning and Jinghe Liu
 4   (“Defendants”) to Dismiss this Action with Prejudice, by and through their counsel
 5   of record,
 6            IT IS HEREBY ORDERED THAT the above-captioned action is
 7   dismissed with prejudice in its entirety, with each party to bear its own costs,
 8   expenses, and attorneys’ fees as incurred against one another in connection with
 9   this action. The Clerk is hereby directed to close the file for this case.
10

11            IT IS SO ORDERED.
12

13   DATED: August 13, 2019                  ________________________________
14
                                                The Honorable Cormac J. Carney
                                                Judge of the United States District Court
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                            ORDER DISMISSING
     60796-00002/3218116.1                       2              ENTIRE ACTION WITH PREJUDICE
